ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-381, concluding pursuant to Rule 1:20-4 that as a matter of reciprocal discipline, STEVEN E. MIRSKY of ROCKVILLE, MARYLAND, who was admitted to the bar of this State in 1977, should be reprimanded based on discipline imposed by the state of Maryland for conduct constituting violations of RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with ehent), RPC 1.15(a) (negligent misappropriation of client’s funds) and RPC 1.16(d) (failure to promptly return portion of retainer to client), and good cause appearing;
It is ORDERED that STEVEN E. MIRSKY is hereby reprimanded; and it is further
*422ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.